DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6-8, 11, 12, and 14-16 are pending.
Claims 2, 6-8, 11, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II and nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2022.
Claims 1, 12, and 14 are currently under consideration to the extent that they read upon Applicant’s elected species.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanigakiuchi et al (US 2013/0045989)(IDS Reference).
	Tanigakiuchi exemplifies a composition comprising flometoquin in combination with a surfactant and additives such as lactose, bentonite, and xanthan gum, (see entire document, for instance, examples 2 and 3, [0077], and [0078]).  Tanigakiuchi further teaches that the particle diameter for example 2 is 1.4 and 1.7 microns depending on how the sample is measured (see entire document, for instance, Table 1).  
	It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  It is noted that the prior art teaches a composition comprising all of the instantly required components for the claims, and therefore, the composition would have the same properties at particular temperatures, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, and 14 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigakiuchi et al (US 2013/0045989)(IDS Reference).
	Tanigakiuchi exemplifies a composition comprising flometoquin in combination with a surfactant and additives such as lactose, bentonite, and xanthan gum, (see entire document, for instance, examples 2 and 3, [0077], and [0078]).  Tanigakiuchi further teaches that the particle diameter for example 2 is 1.4 and 1.7 microns depending on how the sample is measured (see entire document, for instance, Table 1).  Tanigakiuchi further teaches that the solvent utilized in the invention of Tanigakiuchi can include a salt, such as potassium phosphate or sodium chloride (see entire document, for instance, [0052]).  Additionally, Tanigakiuchi teaches that the surfactant can be a polycarboxylate (see entire document, for instance, [0058]).  
	Tanigakiuchi, while teaching all of the instantly claimed components as being useful within the composition of Tanigakiuchi, does not directly exemplify all of said components within a singular example.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the components directly taught in Tanigakiuchi, such as the potassium phosphate or sodium chloride, and the polycarboxylate surfactant.  One would have been motivated to do so since Tanigakiuchi directly teaches that said components are useful in the composition of Tanigakiuchi, and further, Tanigakiuchi exemplifies the use of surfactants and solvents.  
	It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  It is noted that the prior art teaches a composition comprising all of the instantly required components for the claims, and therefore, the composition would have the same properties at particular temperatures, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611